Opinion by
President Judge Crumlish, Jr.,
The Allegheny County Common Pleas Court reversed a Pittsburgh Zoning Board of Adjustment denial of an occupancy permit to Wallace Reimer. The City of Pittsburgh appeals. We vacate and remand.
Reimer, the owner of a three-unit multiple family dwelling located within an B-2 (two-family residential) zoning district, was cited in 1981 for failure to have an occupancy permit. He then applied for a three-family use permit which was denied. On appeal, the common pleas court, concluding that Reimer’s right to a three-family use had vested, reversed without taking additional evidence. This appeal followed.
Where the lower court does not take additional evidence, our scope of review is limited to a determination of whether the Board abused its discretion or committed an error of law. Kernick v. Zoning Hearing Board of the Municipality of Penn Hills, 56 Pa. Commonwealth Ct. 512, 425 A.2d 1176 (1981). Here, we are unable to exercise our review function due to the Board’s failure to make findings of fact as to the vested rights issue. See Board of Commis*481sioners of Ross Township, 63 Pa. Commonwealth Ct. 400, 437 A.2d 1338 (1981). As this Court stated in Hess v. Upper Oxford Township, 17 Pa. Commonwealth Ct. 399, 332 A.2d 836 (1975),
[t]his Court will not rummage through the record, speculating upon the credibility and weight of the evidence before a finder of fact. Nor will we, with one hat on, make our own findings, and then don our appellate hat to determine whether our decision can be sustained.
Id. at 403, 332 A.2d at 838-39.
We therefore remand this case to the lower court with instructions to proceed further in a manner not inconsistent with this Opinion.
Order
The Allegheny County Common Pleas Court order, No. SA 512 of 1981, dated June 11, 1981, is vacated, and the case is hereby remanded for proceedings not inconsistent with this Opinion.
Judge Williams, Jr., concurs in the result only.